Case 19-11728-pmm                        Doc 325   Filed 08/01/19 Entered 08/06/19 11:16:02                                               Desc Main
                                                 Document      Page 1 of 2
                                    Proofs of Claim Repon‘ RE Liquidation Corp, 91‘ a.
                                                           -




                                                                                                                      m
                                            Wednesday, July 31, 2019             ~   9:21 :27 AM PT


                                                                                                                      TIMOTHYMCG
                                                         Claims Summary
                                                                                                           :,
                                                                                                                g}:
                                                                                                                      Nﬁggﬁ‘ﬁk
                                                                                                                      euaasg
                                                                                                                                      GTRA
                                                                                                                                                       If;

                                                                                                                                                      1'



                     Class                                  ProofofClaim Amount
                                     _

                                                     L   L
                                                                                                                _


                                                                                                                              ”
UNSECURED                                                                     $1,508,974.60                                 'S'a          yxﬁ'}




PRIORITY                                                                              $7,120.00
Total                                                                         $1,516,094.60                                 magma




Total Claims/Schedules:                                                                                                             Hg!




Claims Details    (7)
Penn State Sports Properties, LLC
Case(s): 731 Clm No: 1 Clm. Amt: $1,664.00

c/o Learﬁeld Communications, LLC                                         Proof Of Claim           Final Allowed
                                             Case        Class                             IND
Attn: Amanda Newbrough                                                          Amount                 Amount
PO. Box 843038
Kansas City, MO 64184-3038                    731        UNS                 $1,664,00
 Date Filed: 412/201 9                                                        $1,664.00
 Claim Face Value: $1,664.00


Entercom Philadelphia Eagles
Case(s): 731 Clm No: 2 Clm. Amt: $2,747.20

 c/o Szabo Associates, Inc.                                              Proof Of-Claim           Final Allowed
                                             Case        Ciass                             'ND
 Attn: Sandi Henderson                                                          Amount                 Amount
 3355 Lenox Rd. NE, Suite 945
 Atlanta, GA 30326                            731            UNS              $2,747.20
 Date Filed: 4/16/2019                                                        $274720
 Claim Face Value: $2,747.20


BE! ELECTRONICS LLC dba Broadcast Electronics
Case(s): 731 Clm No: 3 Clm. Amt: $525.00

 Attn: Heather K. Taute                                              ,
                                                                         Proof OfC3aIm            Final Allowed
 4100 N 24th St                               Case           Class                         IND
                                                                                Amount                 Amount
 Quincy, IL 62305
 Date Filed: 5/16/2019                        731            UNS              $525.00
 Claim Face Value: $525.00                                                     $525.00



Pension Benefit Guaranty Corporation
Case(s): 731 Clm No: 4 Clm. Amt:

 c/o Ofﬁce of the General Counsel                                        Prgof Of Claim           Final Allowed
 Arm: Ra/ph LLandy                           Case        C‘ass
                                                                                Amount
                                                                                           ”“3          Amount
 1200 K Street, NW, Suite 340
 Washington, DC 20005-4026                    731            PRI              Unknown       Y
 Date Filed: 6/11/2019
 Claim Face Value:
Case 19-11728-pmm                         Doc 325         Filed 08/01/19 Entered 08/06/19 11:16:02                    Desc Main
                                                         Document     Page 2 of 2
Pension Benefit Guaranty Corporation
Case(s): 731 Clm No: 5 Clm. Amt: $118,081.00

Ofﬁce of the General Counsel                                                                                  Final
Attn: Ralph L‘ Landy                                                    Proof Of Claim
                                                  Case        Class                       IND             Ailowed
1200 K Street, NW Suite 340                                                    Amount
                                                                                                          Amount
Washington, DC 20005-4026
Date Filed: 6/11/2019                             731          PRI          $7,120.00
Claim Face Value: $118,081.00                     731         UNS         311096100
                                                                           $118,081,00



Pension Benefit Guaranty Corporation
Case(s): 731 Clm No: 6 Clm. Amt: $1,389,102.00

Ofﬁce of the General Counsel                                                                                  Final
Attn: Ralph L. Landy                                                     Proof Of Claim
                                                  Case        Class                        IND            Allowed
1200 K Street, NW, Suite 340                                                    Amount           _




                                                                                                          Amount
Washington, DC 20005—4026                                 -




Date Filed: 6/11/2019                             731         UNS        $1,389,102.00
Claim Face Value: $1,389,102.00                                           $1,389,102.00



Met Ed
Case(s): 731 Clm No: 7 Clm. Amt: $3,975.40

Attn: Lisa Macaluso                                                    Proof Of Claim                Fina! Allowed
107 Crawford's Corner Rd, Bldg        Ste 1-511   Case         Class                      IND
                                 1,                                          Amount                       Amount
Ho/mdel, NJ 07733
Date Filed: 7/22/2019                              731         UNS         $3,975.40
Claim Face Value: $3,975.40                                                 $3,975.40
